Claims 7 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims fail to contain any actual method steps such that it is unclear what is embraced by these claims.  Claim 7 states that the synthesis reaction formula is “represented by” reaction formula (1) but does not specify any type of method steps or requirements.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 879843, herein ‘843.
	‘843 teaches, as component (C), a compound having phenyl groups and (meth)acryl end groups.  Of particular importance see the compound on page 5, line 30, which meets the claimed formula (1) when R11 is (meth)acrylate, R9 is methyl, R10 is methyl and “a” and “b” are 0.  This anticipates these claims.

Claims 1 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110423342, herein CN reference, as interpreted by the machine generated English language translation (and associated images) and as interpreted by the PatentPak PDF.
	The CN reference teaches polyphenylene ether having terminal silane groups. See Image A.  Regarding the specific polyphenylene ether backbone, the Examiner recognizes that Image A shows a backbone that only contains phenylene ether groups while the claims require an alkyl Y group.  To this extent see the PatentPak copy of the CN reference.  On page 22 of this reference numbers are associated with compounds that are described in text (rather than shown as a formula). See for instance compounds such as 33, 38 and 40 which shows silane terminated polyphenylene ethers as claimed, albeit with different groups attached to the Si atom.  
	The definition of R13-15 includes alkoxy, alkyl and vinyl groups.  See page 3/6 of the English language translation.  For instance, one silane reactant that is disclosed is vinyl trimethoxysilane. This will result in terminal Si atoms having vinyl and two methoxy groups (shown as compound 40).  Another silane disclosed in the CN reference is aminoethylaminopropylmethyl dimethoxysilane. This will result in a terminal Si atom having a methyl and methoxy group and an amino group (shown as compound 33). The former differs from the claimed terminal Si atoms in claim 1 in that it does not contain a corresponding R9 group while the latter differs from the claimed terminal Si atoms in claim 1 in that it contains a functional amine group rather than a double bond R11 group.  
	Given the totality of that disclosed by the CN reference, though, this difference would have been obvious.  For instance the CN reference indicates that amine groups 
	Adjusting the terminal groups within the breadth of that disclosed by the CN reference would have been obvious to the skilled artisan, in an effort to adjust and/or optimize the properties of the final compound, including the ability to crosslink or react through the methoxy groups or the ability to interact with other polymers through the vinyl/(meth)acrylate functional groups.
	For compound 33 which differs from that claimed only in that it contains an amino group rather than a vinyl or (meth)acrylate group, given the totality of that taught in the CN reference, as noted earlier in this rejection, the skilled artisan would have found this difference obvious such that one having ordinary skill in the art would have found the instant compound in claims 1 to 3 obvious.  
	For claims 7 to 9, in addition to the obviousness rationale noted supra, see the reaction formula between a silane, a hydroxyl terminated polyphenylene.  This is shown in the images and described on page 3/6 of the English language translation. The silane terminated polyphenylene oxides in the CN reference are formed by the same reaction mechanism as claimed.  While this does not show the formation of a compound having the internal W silane unit, note that the reaction per se is the same.  The reactants and the reaction conditions are the same and thus the skilled artisan would expect the resulting products to also inherently be the same.  If the process in claim 7 results in a combination of products as claimed then the same process in the prior art will likewise results in the same products.  In this manner the claimed method of claim 7 

	Finally for claims 4 to 6, as noted supra such a compound is not specifically shown by the CN reference but the method by which the compound is prepared is the same as that taught by CN reference.  As such the skilled artisan would expect this compound to be an inherent result of the method in the CN reference.

The remaining reference cited in PTO-82 is cited as being of general interest.  The Examiner notes that the styryl functional groups as found in the terminal units of the Yuan et al. reference is not embraced by the claimed OR10 group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/22/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765